Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 11, and 20 have been amended. Claims 1-20 are pending and rejected in the application. This action is Final. 

Applicant Argues 
The Office Action (See pages 3 and 4) suggests that numerous features of the pending independent claims fall within the “Mental Processes” grouping of abstract ideas. Further, the Office Action suggests that features of the claims do not integrate the identified abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea.

Without acquiescing to the allegations, the independent claims are amended without prejudice to clarify claimed embodiments. The Applicant requests reconsideration in view of the 2019 PEG and withdrawal of the rejections under 35 USC 101 for at least the following reasons.



Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “The Applicant submits that the amended claims do not recite a judicial exception and are directed to eligible subject matter. The applicant submits that the amended claims as whole do not fall within the “Mental Processes” grouping of abstract ideas.” The Examiner respectfully disagrees. To begin,  in the context of this claim, “schedule, for execution over a first time period, data operations for data records associated with a plurality of auditable entities” encompasses mentally a person schedule, for execution over a first time period, data operations for data records associated with a plurality of auditable entities. In addition, “detect event data meeting a threshold value for identifying a shift in data operations relevance indicating emergence of a time-varying event associated with the plurality of auditable entities during the first time period” encompasses mentally a person detecting even data meeting a threshold value for identifying a shift in data operation relevance. In addition, “based on the event data, traverse a cascading data structure to identify the plurality of auditable entities corresponding to one or more data records, the one or more data records corresponding to at least one branch of the cascading data structure” encompasses mentally a person traversing a cascading data structure to identify an auditable entity. Next, “generate an updated priority queue for re-allocating data operations prior to expiration of the first time period, wherein re-allocating data operations includes updating priority weights associated with one or more branches of the cascading data structure, the updated priority queue based on event data corresponding to the identified auditable entities relative to event data associated with one or more records corresponding to other auditable entities associated with data records not meeting the threshold value” encompasses mentally a person generating an updated priority queue for scheduling data operations based on priority weights. Further, “transmit a signal for dynamically communicating the updated priority queue for scheduling data operations associated with data records of respective auditable entities” encompasses mentally a person updating a priority queue for scheduling data operations associated with data records of respective auditable entities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

Applicant Argues 
But the Priess reference does not disclose:
schedule, for execution over a first time period, data operations for data records associated with a plurality of auditable entities;
detect event data meeting a threshold value for identifying a shift in data operations relevance indicating emergence of a time-varying event associated with the plurality of auditable entities during the first time period;
generate an updated priority queue for re-allocating data operations prior to expiration of the first time period, wherein reallocating data operations includes updating priority weights associated with one or more branches of the cascading data structure...;

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 11, and 20 similarly recites a system for dynamically updating a priority queue for scheduling data operations associated with data records, the system comprising: a processor; a memory coupled to the processor and storing processor-executable instructions that, when executed, configure the processor to: schedule, for execution over a time period, data operations for data records associated with a plurality of auditable entities; detect event data meeting a threshold value for identifying a shift in data operations relevance indicating emergence of a time-varying event associated with the plurality of auditable entities during the first time period; based on the event data, traverse a cascading data structure to identify the plurality of auditable entities corresponding to one or more data records, the one or more data records corresponding to at least one branch of the cascading data structure; generate an updated priority queue for re-allocating data operations prior to expiration of the first time period, when re-allocating data operation includes updating priority weights associated with one or more branches of the cascading data structure, the updated priority queue based on event data corresponding to the identified auditable entities relative to event data associated with one or more records corresponding to other auditable entities associated with data records not meeting the threshold value; and transmit a signal for dynamically communicating the updated priority queue for scheduling data operations associated with data records of respective auditable entities. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a processor”, “a memory”, and “a non-transitory computer-readable medium or media.”  Thus, claims 1, 11, and 20 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “schedule, for execution over a first time period, data operations for data records associated with a plurality of auditable entities” encompasses mentally a person schedule, for execution over a first time period, data operations for data records associated with a plurality of auditable entities. In addition, “detect event data meeting a threshold value for identifying a shift in data operations relevance indicating emergence of a time-varying event associated with the plurality of auditable entities during the first time period” encompasses mentally a person detecting even data meeting a threshold value for identifying a shift in data operation relevance. In addition, “based on the event data, traverse a cascading data structure to identify the plurality of auditable entities corresponding to one or more data records, the one or more data records corresponding to at least one branch of the cascading data structure” encompasses mentally a person traversing a cascading data structure to identify an auditable entity. Next, “generate an updated priority queue for re-allocating data operations prior to expiration of the first time period, wherein re-allocating data operations includes updating priority weights associated with one or more branches of the cascading data structure, the updated priority queue based on event data corresponding to the identified auditable entities relative to event data associated with one or more records corresponding to other auditable entities associated with data records not meeting the threshold value” encompasses mentally a person generating an updated priority queue for scheduling data operations based on priority weights. Further, “transmit a signal for dynamically communicating the updated priority queue for scheduling data operations associated with data records of respective auditable entities” encompasses mentally a person updating a priority queue for scheduling data operations associated with data records of respective auditable entities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 11, and 20 similarly recites no additional limitations other than “a processor”, “a memory”, and “a non-transitory computer-readable medium or media” implementing the limitations. The computer is recited at a high-level of generality (i.e., schedule, for execution over a first time period…etc., detect event data…etc., based on the event data…etc., generate an updated priority queue…etc., transmit a signal…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 11, and 20 similarly recites “a processor”, “a memory”, and “a non-transitory computer-readable medium or media” implementing the limitations. The computer is recited at a high-level of generality (i.e., schedule, for execution over a first time period…etc., detect event data…etc., based on the event data…etc., generate an updated priority queue…etc., transmit a signal…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 11, and 20 are not patentable eligible under 35 USC 101. 

The limitation “wherein the detected event data meeting the threshold value includes external news data associated with advanced indication of changes to event data associated with one or more data records corresponding to one or more auditable entities” of dependent claims 2 and 12 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 11, and 20. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2 and 12 are not patent eligible under 35 USC 101. 

The limitation “wherein detecting event data meeting the threshold value includes: obtaining the external news data including external text-based data; parsing the external text-based data based on natural-language process operations to determine frequency indices associated with n-grams of the external text-based data; and determining that one or more of the determined frequency indices associated with the n- grams of the external text-based data deviates from frequency indices of n-grams of data records corresponding to one or more auditable entities” of dependent claims 3 and 13 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 11, and 20. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3 and 13 are not patent eligible under 35 USC 101. 

The limitation “wherein the priority weights associated with the one or more branches of the cascading data structure includes an aggregate frequency value of event occurrences associated with one or more data records associated with the respective branches.” of dependent claims 4 and 14 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 11, and 20. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4 and 14 are not patent eligible under 35 USC 101. 

The limitation “wherein one or more of the priority weights includes a coefficient multiplier associated with the corresponding branch for biasing priority of the auditable entity corresponding to that branch of the cascading data structure” of dependent claims 5 and 15 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 11, and 20. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5 and 15 are not patent eligible under 35 USC 101. 

The limitation “wherein the priority weights associated with the one or more branches corresponding to an auditable entity include a combination of scaled priority weights associated with sub-branches derived from the at least one branch corresponding to an auditable entity” of dependent claims 6 and 16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 11, and 20. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6 and 16 are not patent eligible under 35 USC 101. 

The limitation “wherein the signal for dynamically communicating the updated priority queue includes a signal for displaying a dynamic user interface illustrating emerging event data corresponding to shifts in data operation relevance” of dependent claims 7 and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 11, and 20. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7 and 17 are not patent eligible under 35 USC 101. 

The limitation “wherein the processor-executable instructions, when executed, configure the processor to: obtain one or more data records associated with entities of respective branches of the cascading tree structure; parse event data from the one or more data records to be associated with a plurality of discrete time intervals; and generate moving average index values for respective event data for the respective data records for two or more of the plurality of discrete time intervals, and wherein detecting the event data meeting a threshold value includes: determining that the detected event data deviates from a moving average index associated with a corresponding data record of the identified auditable entity by at least the threshold value.” of dependent claims 8 and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 11, and 20. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 8 and 18 are not patent eligible under 35 USC 101. 

The limitation “wherein the threshold value includes a first sub-threshold value and a second sub-threshold value, and wherein the processor-executable instructions, when executed, configure the processor to: in response to detecting the event data meeting the first sub-threshold value, generate a signal for transmitting to a client device a notification message, in substantially real-time, an unplanned increase or a decrease in event data metrics; and in response to detecting the event data meeting the second sub-threshold value, generate the updated priority queue for scheduling the data operations.” of dependent claims 10 and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 11, and 20. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 10 and 19 are not patent eligible under 35 USC 101. 



Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PRIESS U.S. Patent Publication (2015/0026027; hereinafter: Priess) in view of Gerashchenko et al. U.S. Patent Publication (2018/0121484; hereinafter: Gerashchenko) and further in view of Agee U.S. Patent Publication (2012/0259752; hereinafter: Agee) 

Claims 1, 11, and 20
As to claims 1, 11, and 20, Priess discloses a system for dynamically updating a priority queue for scheduling data operations associated with data records, the system comprising: 
a processor (paragraph[0114], “The processing system of an embodiment includes at least one processor and at least one memory device or subsystem…etc.”); 
a memory coupled to the processor and storing processor-executable instructions that, when executed, configure the processor to (paragraph[1214], “Computer-readable media in which such formatted data and/or instructions may be embodied include…etc.”): 
based on the event data, traverse a cascading data structure to identify the plurality of auditable entities corresponding to one or more data records, the one or more data records corresponding to at least one branch of the cascading data structure (paragraph[0713], “This schema may minimize the number of pages visited in four distinct ways: through very narrow search tables, INDEX ORGANIZED if possible, through the absence of intermediate joins done on "real" (ie, non-TMP) tables, through exploiting hard search limits in the FACTS step to keep the number of full index traversals at a fixed minimum, and using an "iterative" search strategy for searches that produce large working sets in order to halt the search once the number of rows to display has been reached…etc.”); 

Priess does not appear to explicitly disclose 
schedule, for execution over a first time period, data operations for data records associated with a plurality of auditable entities; 
detect event data meeting a threshold value for identifying a shift in data operations relevance indicating emergence of a time-varying event associated with the plurality of auditable entities during the first time period; 
generate an updated priority queue for re-allocating data operations prior to expiration of the first time period, wherein re-allocating data operations includes updating priority weights associated with one or more branches of the cascading data structure, the updated priority queue based on event data corresponding to the identified auditable entities relative to event data associated with one or more records corresponding to other auditable entities associated with data records not meeting the threshold value; 
transmit a signal for dynamically communicating the updated priority queue for scheduling data operations associated with data records of respective auditable entities.

However, Gerashchenko discloses schedule, for execution over a first time period, data operations for data records associated with a plurality of auditable entities (paragraph[0037], “The engine proceeds to shuffle through events of the group with the highest priority and duration, and then through audit events of corresponding lower priority groups, in order to fill out the audit schedule according to resource availability and constraints…etc.”); 
detect event data meeting a threshold value for identifying a shift in data operations relevance indicating emergence of a time-varying event associated with the plurality of auditable entities during the first time period (paragraph[0049], “Based on this information, embodiments propose an audit schedule for the selected period. Manual entry of (e.g., urgent) audits or changes is possible at any time and is logged for an audit trail…etc.”, the reference describes a user manually changing the audit schedule. The Examiner interprets the user being able to change the audits because the user detected event data meeting a threshold value for identifying a shift in data operations relevance indicating emergence of a time-varying event associated with the plurality of auditable entities during the first time period.); 
generate an updated priority queue for re-allocating data operations prior to expiration of the first time period (paragraph[0110], “Based upon displayed results (e.g., either the schedule or assignment plan), the user can change some parameters or constraints and start recalculation in order to find a more suitable audit schedule. Alternatively the user may decide to keep the particular audit schedule, and initiating an approval process with management…etc.”), wherein re-allocating data operations includes updating priority weights associated with one or more branches of the cascading data structure (paragraph[0037], “The engine proceeds to shuffle through events of the group with the highest priority and duration, and then through audit events of corresponding lower priority groups, in order to fill out the audit schedule according to resource availability and constraints. From groups having a same audit priority but a different duration of a single audit event, certain embodiments will consider the group with the longest duration first. The audit schedule 114 is then stored in the database…etc.”), the updated priority queue based on event data corresponding to the identified auditable entities relative to event data associated with one or more records corresponding to other auditable entities associated with data records not meeting the threshold value (paragraph[0042], “At 208, a time slot for the audit event is selected. Depending upon the particular distribution approach, the earliest available time slot in the calendar is inspected. If for that time slot, the maximum number of parallel audit events is not exceeded and resources for the considered audit type are available, the audit event is scheduled for that slot. Otherwise, the next earliest free time slot is examined. This is repeated as long as there is no complete match of criteria found or the end of the considered calendar is reached…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Priess with the teachings of Gerashchenko to update audit schedules which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Priess with the teachings of Gerashchenko to provide an automated determination of an audit schedule (Gerashchenko: paragraph[0007]).

The combination of Priess and Gerashchenko do not appear to explicitly disclose transmit a signal for dynamically communicating the updated priority queue for scheduling data operations associated with data records of respective auditable entities.

However, Agee discloses transmit a signal for dynamically communicating the updated priority queue for scheduling data operations associated with data records of respective auditable entities (paragraph[0950], “FIG. 9A is a flow chart illustrating a method of updating best practice bank changes, and transferring those changes to a client bank server. The BPB model may be updated when the audit firm determines that best practices have changed related to a particular control activity based on regulatory changes or other industry developments. In this case, the BPB model needs to be updated and distributed to each client bank employing the model as a benchmark…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Priess with the teachings of Gerashchenko and Agee to receive updated data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Priess with the teachings of Gerashchenko and Agee to maintain a data model of controls for a best practices bank against which control activity gap assessments are conducted for client banks (Agee: paragraph[0007]).

Claims 2 and 12
As to claims 2 and 12, the combination of Priess, Gerashchenko, and Agee discloses all the elements in claim 1, as noted above, and Priess further disclose wherein the detected event data meeting the threshold value includes external news data associated with advanced indication of changes to event data associated with one or more data records corresponding to one or more auditable entities (paragraph[0103], “The AUI displays a color coding (e.g., red 830, yellow 832, green 834, etc.) representing thresholds corresponding to the component risk scores of each parameter of an event. The FPS models behavior, as described above, based on the fact that as more data is received tying a particular user to a particular parameter value (e.g., 98% of logins by Jane Doe are in US), it determines a probability that this particular parameter will be different for the particular user (e.g., what is the probability that Jane Doe logs in from Mexico)…etc.”).

Claims 4 and 14
As to claims 4 and 14, the combination of Priess, Gerashchenko, and Agee discloses all the elements in claim 1, as noted above, and Agee further disclose wherein the priority weights associated with the one or more branches of the cascading data structure includes an aggregate frequency value of event occurrences associated with one or more data records associated with the respective branches (paragraph[0947], “Item cost assumption spreadsheet 794 includes an item name indicator 7110, a frequency of occurrence indicator 7112, and a daily occurrence indicator 7114. The item name indicator denotes the type of action being performed, while the frequency of occurrence indicator 7112 specifies a basis on which the act is performed. For example, if an item does not occur at regular, predictable intervals, the frequency of occurrence indicator 7112…etc.”).

Claims 6 and 16
As to claims 6 and 16, the combination of Priess, Gerashchenko, and Agee discloses all the elements in claim 1, as noted above, and Agee further disclose wherein the priority weights associated with the one or more branches corresponding to an auditable entity include a combination of scaled priority weights associated with sub-branches derived from the at least one branch corresponding to an auditable entity (paragraph[0773], “Each risk factor also preferably includes some indicator of a weight associated with the risk factor, and some indicator of a score associated with the risk factor. Some embodiments may include more complex scoring parameters as further described herein. The risk factors may have one or more control activities associated with them, as found in the depicted risk factors…etc.”).

Claims 7 and 17
As to claims 7 and 17, the combination of Priess, Gerashchenko, and Agee discloses all the elements in claim 1, as noted above, and Agee further disclose wherein the signal for dynamically communicating the updated priority queue includes a signal for displaying a dynamic user interface illustrating emerging event data corresponding to shifts in data operation relevance (paragraph[0913], “Referring now to FIG. 7D, FIG. 7D shows detailed calculations of each of the current risk scores 599 for the Process Wire Request BF 596. To reach a screen or display such as that in FIG. 7D in the CA-GA report, a user may click on any of the current risk scores for the desired business function, such as Residual Risk Score…etc.”).

Claim 9
As to claim 9, the combination of Priess, Gerashchenko, and Agee discloses all the elements in claim 1, as noted above, and Priess further disclose wherein the threshold value for identifying the shift in data operation relevance is a configurable threshold value (paragraph[0055], “The alert management function of the Risk Application 104 includes highly accurate risk score alerts that use adjustable thresholds to pinpoint only the most suspicious activity, isolating compromised accounts. High fidelity scoring allows fraud teams to optimize their time and effort by ensuring the right investigative priorities…etc.”).

Claims 3, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PRIESS U.S. Patent Publication (2015/0026027; hereinafter: Priess) in view of Gerashchenko et al. U.S. Patent Publication (2018/0121484; hereinafter: Gerashchenko) and further in view of Agee U.S. Patent Publication (2012/0259752; hereinafter: Agee) and further in view of Johnson et al. U.S. Patent Publication (2021/0272040; hereinafter: Johnson)  

Claims 3 and 13
As to claims 3 and 13, the combination of Priess, Gerashchenko, and Agee discloses all the elements in claim 1, as noted above, do not appear to explicitly disclose wherein detecting event data meeting the threshold value includes: 
obtaining the external news data including external text-based data; 
parsing the external text-based data based on natural-language process operations to determine frequency indices associated with n-grams of the external text-based data; and 
determining that one or more of the determined frequency indices associated with the n-grams of the external text-based data deviates from frequency indices of n-grams of data records corresponding to one or more auditable entities.

However, Johnson discloses wherein detecting event data meeting the threshold value includes: 
obtaining the external news data including external text-based data (paragraph[0052], “Utilizing artificial intelligence in language processing can allow systems to extract various information from articles (e.g., interview, television broadcasts, speeches, phone conversations, news articles…etc.”); 
parsing the external text-based data based on natural-language process operations to determine frequency indices associated with n-grams of the external text-based data(paragraph[0138], “To generate a domain graph, domain graph generator 402 can parse through textual data provided by article collector 114 to determine certain relationships between information for a particular company. Domain graph generator 402 can parse each article of text and extract entities from the articles…etc.”); and 
determining that one or more of the determined frequency indices associated with the n-grams of the external text-based data deviates from frequency indices of n-grams of data records corresponding to one or more auditable entities (paragraph[0329], “Frequency distribution identifier 2618 can calculate frequency distributions by comparing the dictionary of N -grams to a set of tags provided to content summarization engine 2600. Phrase counts and frequency distributions can be merged and reduced to create a combined set of unique grams. Frequency distribution identifier 2618 may calculate a frequency mean of each gram…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Priess with the teachings of Gerashchenko, Agee, and Johnson to determine frequencies of n-grams which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Priess with the teachings of Gerashchenko, Agee, and Johnson to enable users to gain valuable insight to the companies that can help inform decisions of the users (Johnson: paragraph[0003).



Claims 10 and 19
As to claims 10 and 19, the combination of Priess, Gerashchenko, and Agee discloses all the elements in claim 1, as noted above, do not appear to explicitly disclose wherein the threshold value includes a first sub-threshold value and a second sub-threshold value, and wherein the processor-executable instructions, when executed, configure the processor to: 
in response to detecting the event data meeting the first sub-threshold value, generate a signal for transmitting to a client device a notification message, in substantially real-time, an unplanned increase or a decrease in event data metrics; and
in response to detecting the event data meeting the second sub-threshold value, generate the updated priority queue for scheduling the data operations.

However, Johnson discloses wherein the threshold value includes a first sub-threshold value and a second sub-threshold value, and wherein the processor-executable instructions, when executed, configure the processor to: 
in response to detecting the event data meeting the first sub-threshold value, generate a signal for transmitting to a client device a notification message, in substantially real-time, an unplanned increase or a decrease in event data metrics (paragraph[0099], “To determine the second output, historical pattern model generator 208 (or another component of historical pattern identifier 202), may parse through the file including article IDs and probabilities (i.e., the raw output). If a probability of an event is greater than a predefined threshold (e.g., 0.95), the event can be determined to be a part of a pattern. A subsequent event which exceeds the predefined threshold can be considered the next event in the pattern. The pattern can continue until no more subsequent events are detected…etc.”); and
in response to detecting the event data meeting the second sub-threshold value, generate the updated priority queue for scheduling the data operations (paragraph[0112], “In terms of a live data flow, if a new article is received by hypothesis engine 120, the new article can first be provided to historical pattern identifier 202 to be processed by the historical pattern model generated by historical pattern model generator 208. Output of the historical pattern model can be searched for classifiers meeting the predefined threshold…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Priess with the teachings of Gerashchenko, Agee, and Johnson to determine frequencies of n-grams which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Priess with the teachings of Gerashchenko, Agee, and Johnson to enable users to gain valuable insight to the companies that can help inform decisions of the users (Johnson: paragraph[0003).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PRIESS U.S. Patent Publication (2015/0026027; hereinafter: Priess) in view of Gerashchenko et al. U.S. Patent Publication (2018/0121484; hereinafter: Gerashchenko) and further in view of Agee U.S. Patent Publication (2012/0259752; hereinafter: Agee) and further in view of Abrahams et al. U.S. Patent Publication (2012/0296806; hereinafter: Abrahams)  

Claims 5 and 15
As to claims 5 and 15, the combination of Priess, Gerashchenko, and Agee discloses all the elements in claim 4, as noted above, do not appear to explicitly disclose priority weights includes a coefficient multiplier associated with the corresponding branch for biasing priority of the auditable entity corresponding to that branch of the cascading data structure.

However, Abrahams discloses priority weights includes a coefficient multiplier associated with the corresponding branch for biasing priority of the auditable entity corresponding to that branch of the cascading data structure (paragraph[0336], “Direct application of optimization via a linear programming approach includes the formulation of the pertinent action table cell components as an activity n-tuple (subscripted variable), formulation of the policy objective as a function of the activity variables, with associated objective function coefficients, the specification of risk constraints based upon the cell risk index functions, and specification of bounds on marginal totals and values in the rows of the single, or multi-stage, action table that constitute the right-hand side values of the set of linear constraints…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Priess with the teachings of Gerashchenko, Agee, and Abrahams to have a coefficient function which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Priess with the teachings of Gerashchenko, Agee, and Abrahams to determine an indication in the improvement in risk based upon a change in one or more characteristics for an entity profile (Abrahams: paragraph[0004]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PRIESS U.S. Patent Publication (2015/0026027; hereinafter: Priess) in view of Gerashchenko et al. U.S. Patent Publication (2018/0121484; hereinafter: Gerashchenko) and further in view of Agee U.S. Patent Publication (2012/0259752; hereinafter: Agee) and further in view of Lu et al. U.S. Patent Publication (2021/0342337; hereinafter: Lu)  

Claims 8 and 18
As to claims 8 and 18, the combination of Priess, Geraschenko, and Agee discloses all the elements in claim 1, as noted above, do not appear to explicitly disclose wherein the processor-executable instructions, when executed, configure the processor to: 
obtain one or more data records associated with entities of respective branches of the cascading tree structure; 
parse event data from the one or more data records to be associated with a plurality of discrete time intervals; and 
generate moving average index values for respective event data for the respective data records for two or more of the plurality of discrete time intervals, 
and wherein detecting the event data meeting a threshold value includes:
determining that the detected event data deviates from a moving average index associated with a corresponding data record of the identified auditable entity by at least the threshold value.

However, Lu discloses wherein the processor-executable instructions, when executed, configure the processor to: 
obtain one or more data records associated with entities of respective branches of the cascading tree structure (paragraph[0399], “In an embodiment, lower-tier monitoring applications integrate natively with the higher-tier application to provide one or more entity sharing, transition from services to entity metrics analysis…etc.”); 
parse event data from the one or more data records to be associated with a plurality of discrete time intervals (paragraph[0411], “In the DIQS supporting the higher-tier application (the higher-tier DIQS), ingested raw data is divided into segments of raw data delineated by time segments (e.g., blocks of raw data, each associated with a specific time frame). The segments of raw data are indexed as timestamped events…etc.”); and 
generate moving average index values for respective event data for the respective data records for two or more of the plurality of discrete time intervals (paragraph[0687], “The factors determined for each metric are combined into a single reliability score/index for the metric. Such aggregate reliability scores for the metrics are combined into a single reliability index for the entity. Many methods may be employed to combine the various scores, for example, simple average, weighted average, sums, or other methods of varying complexities…etc.”), 
and wherein detecting the event data meeting a threshold value includes (paragraph[0442], “The lower-tier DIQS further receives information from a user that includes one of the criteria and a threshold value for the one of the criteria, causes a display of an interface having a representation of each entity of the operating environment, where the representation of each entity includes a value of the one of the criteria and a status indication that is based on the threshold value and the value of the one of the criteria…etc.”):
determining that the detected event data deviates from a moving average index associated with a corresponding data record of the identified auditable entity by at least the threshold value (paragraph[0534], “The StatsD collector 2422 can capture different types of metrics data including gauges, counters, timing summary statistics, and sets. As indicated above, the StatsD collector 2422 can also aggregate and summarize metrics data that has been previously summarized and reported by a StatsD collector 2422. The StatsD collector 2422 may create new metrics by applying, for example, different aggregations (e.g., average,…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Priess with the teachings of Geraschenko, Agee, and Lu to gather data averages which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Priess with the teachings of Geraschenko, Agee, and Lu to process large volume of machine-generated data in an intelligent manner and effectively present the results (Lu: paragraph[0002]).



Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
December 10, 2022